Motion Granted; Appeal Dismissed and Memorandum
Opinion filed February 17, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00660-CR
____________
 
PAUL DANA JORDAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal Court at
Law No. 13
Harris County, Texas
Trial Court Cause No. 1480614
 

 
MEMORANDUM
OPINION
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
Clerk of the Court to issue the mandate of the Court immediately.
PER CURIAM
 
Panel consists of Justices
Anderson, Seymore, and McCally.
Do Not Publish C Tex. R. App. P. 47.2(b)